Citation Nr: 0209963	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  96-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for asthma.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955.  His military records show that he served in combat in 
Korea and was awarded the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
application to reopen his claim for service connection for 
asthma for failure to submit new and material evidence.

In August 1998, the Board remanded the claim to the RO for 
additional evidentiary and procedural development.  Following 
the development, the RO denied service connection for asthma 
in a May 2002 rating decision/Supplemental Statement of the 
Case.  The case was returned to the Board in July 2002 and 
the veteran now continues his appeal.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bronchial asthma was denied in a November 1957 Board 
decision.

2.  In July 1995, the veteran submitted an application to VA 
to reopen his claim for service connection for asthma by 
submitting additional evidence.

3.  The additional evidence submitted to reopen the claim for 
service connection for asthma includes evidence which has not 
been previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration; the new evidence is neither cumulative 
nor redundant and is of such significance that it must be 
considered in order to fairly decide the merits of the claim.

4.  A history of asthma was noted on medical examination at 
the time of the veteran's entry into active service in August 
1952.

5.  The veteran's preexisting asthma underwent an increase in 
severity during his period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for asthma.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. §§ 3.156, 20.1105 (2001).

2.  An asthmatic disability preexisted service entry; that 
asthmatic disability was aggravated during the veteran's 
period of active service.  38 U.S.C.A. §§ 1111, 1153, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

A review of the correspondence associated with the claims 
file indicates that the veteran had never been provided with 
express notice of the implementation of the VCAA or its 
provisions, including an explanation of how VA would assist 
him in obtaining necessary information and evidence.  The 
file does not indicate that the veteran has been made aware 
of the information and evidence necessary to substantiate his 
claim or that he has been provided opportunities to submit 
such evidence in light of the VCAA.  However, in view of the 
favorable outcome of this appellate decision which results in 
a full grant of the benefit sought, we find that this 
procedural failure is of no consequence to his current 
appeal.  For this reason, further development is unnecessary, 
notwithstanding that the notice requirements of 38 U.S.C.A. 
§§ 5103 and 5103A have not been met.  Additionally, a remand 
to correct this defect would create an unnecessary delay of 
the issuance of our favorable determination.

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  
The standard of review for cases before the Board are as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

The veteran's service medical records show that asthma was 
noted on enlistment examination immediately prior to his 
entry into service in August 1952.  The examination report 
indicated that he had been treated for asthma in childhood 
and that his last asthma attack was at age 10 with no 
recurrence of asthma since that time.  His lungs were normal 
on examination and the impression was that he had no 
disability.  Medical examination for airborne training in 
October 1952 also showed normal findings on clinical 
evaluation of his lungs.

During active service the veteran was hospitalized in May 
1955 for an asthma attack.  He was admitted a second time for 
inpatient treatment in June-July 1955 for treatment of a 
second asthma attack.  Separation examination in August 1955 
revealed normal findings on chest X-ray and evaluation of his 
respiratory system.

The history of the veteran's claim shows that he applied for 
service connection for asthma in July 1956.  The claim was 
denied in an August 1956 RO decision and the veteran appealed 
the denial to the Board.  The Board reviewed the medical 
evidence associated with the claim, which at that time 
included the veteran's service medical records, the report of 
a July 1956 VA examination showing a diagnosis of bronchial 
asthma by history, and the report of VA hospitalization from 
June - July 1957 for treatment of bronchial asthma.  In a 
November 1957 appellate decision, the Board denied the claim 
of entitlement to service connection for asthma and the 
denial become final.

Since the time of the November 1957 Board decision, the 
veteran received VA inpatient treatment for asthma in July 
1958.  In July 1995, he submitted an application to VA to 
reopen his claim of service connection for asthma.  In 
support of his application he submitted VA medical records 
dated from 1981 to 1999 which show treatment for various 
medical problems including asthma.  He also presented oral 
testimony at a hearing held at the RO in May 1998 before the 
undersigned Board Member in support of his claim.

The Board remanded the case for additional development in 
August 1998, including to schedule the veteran for a VA 
examination of his respiratory system to obtain an nexus 
opinion regarding the relationship between his current asthma 
diagnosis and his period of military service.  The examiner 
diagnosed with the veteran with moderate to severe asthma and 
presented the following pertinent commentary:

"The patient's (claims) file mentions a history 
of asthma prior to his service.  This was noted 
on his induction physical and again during 
evaluation for exacerbation of asthma while in 
service.  The age of onset by this 
determination would be approximately age 5 to 
8.  (Regarding the question of whether or not) 
the patient's asthma symptoms in the service 
represented a worsening of his prior asthma 
history. . . (t)he (claims) file. . . does not 
indicate asthma treatment for the first year of 
the patient's military service.  This would 
suggest, but not prove, a worsening of the 
patient's condition." 

Analysis

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1383- 4 
(Fed.Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

In general, Board decisions which are unappealed become 
final.  See 38 U.S.C.A. § 7104 (West 1991).  However, 
pursuant to 38 U.S.C.A. §§ 5108, 7104(b) (West 1991), the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 20.1104 (2001), when a decision of a rating 
agency or other agency of original jurisdiction is affirmed 
by the Board, such determination is subsumed by the final 
appellate decision.  Under 38 C.F.R. § 20.1105 (2001), when a 
claimant requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  An adverse 
determination as to either question is appealable.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  "New" evidence is that which is not "merely 
cumulative" of other evidence in the record, while 
"[m]aterial" evidence is "relevant and probative of the issue 
at hand."  Justus v. Principi, 3 Vet. App. 510, 512 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened.  Then, if new and 
material evidence has been submitted, the Board may proceed 
to evaluate the merits of the claim but only after ensuring 
the VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

We find that the opinion expressed by the VA physician on 
examination of the veteran in March 1999 to be new and 
material with respect to the claim of entitlement to service 
connection for asthma.  The evidence is not cumulative of the 
other evidence of record and is relevant and probative of the 
issue on appeal.  It is also of such significance that the 
case must be reopened for a de novo review so that the March 
1999 examination findings may be considered in the context of 
the entire evidence of record in order to fairly decide the 
merits of the claim.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  
In the present case, we find that the veteran's childhood 
history of asthma which was, in fact, noted in the discussion 
contained on his enlistment examination prior to entering 
service in August 1952.  Therefore, for service connection to 
be granted for this disability the facts of the case must 
demonstrate that his asthmatic condition was aggravated 
(i.e., underwent a permanent worsening of the condition 
beyond the normal progression of the syndrome) during active 
duty.  

We find that the VA physician's opinion which was presented 
on examination of the veteran in March 1999 indicates that 
aggravation of the preexisting asthmatic condition did occur 
during his period of active service.  The examiner had the 
benefit of a full review of the veteran's medical history as 
contained in his claims file and was able to clinically 
evaluate the veteran's asthma.  The salient part of the 
opinion expressed by the physician was that the veteran's 
service medical records did not show treatment for asthma 
during his first year of active duty and that he was not 
treated for asthma until the final year of his period of 
service, during which he was hospitalized twice for this 
condition, suggesting that there was a worsening of his 
asthma during military service.  Certainly, the veteran's 
post-service medical records show that he has an ongoing 
history of treatment for a chronic asthmatic condition ever 
since separating from the military.  In view of the 
foregoing, we find the merits of the case to be in relative 
equipoise regarding the evidence in favor and against his 
claim.  Where the evidence is approximately balanced, the 
benefit-of-the-doubt doctrine applies.  Therefore, the claim 
of entitlement to service connection for asthma will be 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This allowance 
is subject to the controlling laws and regulations which 
govern awards of VA compensation benefits.


ORDER

As new and material evidence was submitted with respect to 
the previously denied claim of entitlement to service 
connection for asthma, the claim is reopened, and service 
connection for asthma is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

